IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-89,938-02


                        EX PARTE SHERMAN ROBINSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 0702-W1 IN THE 187TH DISTRICT COURT
                               FROM BEXAR COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of aggravated assault of a public servant and sentenced to sixty-five

years’ imprisonment. The Fourth Court of Appeals affirmed his conviction. Robinson v. State, No.

04-17-00397-CR (Tex. App. —San Antonio, Jan. 18, 2019). Applicant filed this application for a

writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends that appellate counsel failed to timely inform Applicant that his conviction

had been affirmed and advise him of his right to file a pro se petition for discretionary review. Based

on the record, the trial court has determined that Applicant was denied his right to file a petition for

discretionary review due to a break down in the system.
                                                                                                    2

       Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003). Applicant may

file an out-of-time petition for discretionary review of the judgment of the Fourth Court of Appeals

in cause number 04-17-00397-CR. Should Applicant decide to file a petition for discretionary

review, he must file it with this Court within thirty days from the date of this Court’s mandate.

       Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: July 28, 2021
Do not publish